DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (EP 0997330 – listed on Applicant’s 12/16/2020 IDS, translation provided by Applicant).

Regarding claims 1 and 7, Komatsu discloses (Figs. 1-2) a system (as shown in Fig. 1) including: 
a pressure vessel 4 (i.e. gas cooler, see par. [0012]); 
a fluid source 3 (i.e. compressor: [0012]); 
a line 20 [0012] coupled to the pressure vessel 4 and to the fluid source 3 (as shown in Fig. 1), wherein pressurized fluid flows through the line [0013]; 

a weakness 20a of a portion of the conduit wall 20 (as shown in Fig. 2) configured such that the pressure cycling causes the conduit wall to fail at the weakness [0015] to permit the pressurized fluid to flow from an interior of the conduit [0017]; 
wherein the system is calibrated (i.e. allowable fatigue strength: [0016]) so that failure of the conduit wall occurs before breach of the pressure vessel [0016].
The apparatus of Komatsu, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 7.

Regarding claim 6, Komatsu discloses (Figs. 1-2) the weakness 20a is a discrete structure located on the portion of the conduit wall 20 (as shown in Fig. 2).

Regarding claim 14, Komatsu discloses (Figs. 1-2) a containment structure 1 (i.e. the structure of the engine compartment: see Fig. 1) including a cavity (i.e. the space inside the engine compartment: see Fig. 1) separated from the interior of the conduit 20 by the portion of the conduit wall 20 (i.e. the conduit wall 20 separates the interior of the conduit 20 from the space inside the engine compartment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (EP 0997330).

Regarding claims 2-3 and 15-18, Komatsu is applied as above, and discloses a containment structure 1 (i.e. the structure of the engine compartment: see Fig. 1) including a cavity (i.e. the space inside the engine compartment: see Fig. 1) separated from the interior of the conduit 20 by the portion of the conduit wall 20 (i.e. the conduit wall 20 separates the interior of the conduit 20 from the space inside the engine compartment).
Komatsu does not disclose a sensor configured to determine a value of a physical property in the cavity, wherein the physical property is selected from the group consisting of pressure, temperature, acoustic emission, conductivity, resistance, capacitance, optical, and substance concentration; a controller in signal communication with the sensor and configured to detect a change in the value; and an indicator in signal communication with the controller; a sensor configured to determine a value of a physical property in the cavity; a controller in signal communication with the sensor and configured to detect a change in the value; the method comprising determining a first value of a physical property in the cavity of the containment 
However, the Examiner takes official notice that a temperature sensor in the engine compartment of a vehicle (the temperature sensor connected to a controller, and displaying the temperature to the driver) was well-known in the art at the time the invention was filed.  See MPEP 2144.03.  Such an addition would meet: a sensor (temperature sensor) configured to determine a value of a physical property in the cavity (temperature), wherein the physical property is temperature; a controller in signal communication with the sensor and configured to detect a change in the value (as the temperature displayed to the driver); and an indicator in signal communication with the controller (of overheating); a sensor (temperature sensor) configured to determine a value of a physical property in the cavity (temperature); a controller in signal communication with the sensor and configured to detect a change in the value (as the temperature displayed to the driver); the method comprising determining a first value of a physical property in the cavity of the containment structure before the breach (the temperature being constantly monitored and displayed); and determining a second value of the physical property in the cavity of the containment structure after the breach (the temperature being constantly monitored and displayed).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Komatsu’s device/method to include a sensor configured to determine a value of a physical property in the cavity, wherein the physical property is selected from the group consisting of pressure, temperature, acoustic emission, conductivity, resistance, capacitance, optical, and substance concentration; a controller in .  

Allowable Subject Matter
Claims 4-5, 8-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell (U.S. Patent 2,937,520) discloses a leak detecting system of a weakness in a conduit.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852